Exhibit 10.32

THIRD AMENDMENT TO THE

UNIVAR USA INC. SUPPLEMENTAL RETIREMENT PLAN

(AS AMENDED AND RESTATED EFFECTIVE JULY 1, 2004)

WHEREAS, Univar USA Inc. (“Company”) has the authority to amend the Univar USA
Inc. Supplemental Retirement Plan (“Plan”) pursuant to Section 10; and

WHEREAS, Univar Canada Ltd. (“Univar Canada”) sponsors the Univar Canada Ltd.
Supplemental Benefits Plan for Former Employees Working in the United States
(“Canadian Plan”), an unfunded nonqualified plan providing benefits to former
employees of Univar Canada Ltd. who were transferred from Univar Canada to the
Company, Univar, Inc. or certain other U.S. affiliates; and

WHEREAS, benefits that are accrued and vested under the Canadian Plan are paid
by Univar Canada Ltd. from its general assets, and are not paid through a trust
or other fund; and

WHEREAS, the Company and Univar, Inc. have promised to guarantee the payment of
vested and accrued benefits to participants in the Canadian Plan to the extent
Univar Canada Ltd. cannot and does not pay such benefits; and

WHEREAS, the Company would like to amend the Plan to provide for the guarantee
and to have the guarantee covered by the rabbi trusts for the Plan.

NOW, THEREFORE, the Plan is hereby amended as follows, effective June 1, 2007:

1. The following paragraph is inserted before the last paragraph of Section 3 of
the Plan, Participation:

Notwithstanding the foregoing, management and highly compensated employees of a
Participating Employer (as defined below) who are accruing additional benefits
in the Univar Canada Ltd. Supplemental Benefits Plan for Former Employees
Working in the United States (“Canadian Plan”) while working in the United
States for such Participating Employer shall be participants in this Plan
entitled to the benefits as described in Appendix C hereto. In addition, Paul
Hough and Victor Langley shall be participants in this Plan for the purpose of
receiving those benefits described in Appendix C plus any benefits they
previously accrued under this Plan. Participants in the Canadian Plan who are
management and highly compensated employees of a Participating Employer but are
not participants in this Plan pursuant to the terms of the first two paragraphs
of this Section 3 shall be participants in this Plan only for the purpose of
receiving from this Plan those benefits described in Appendix C, and shall not
earn or receive benefits described in the remaining portions of this Plan
document. Participants described in this paragraph shall collectively be
referred to herein as “Canadian Plan Participants”. For Canadian Plan
Participants who are also participants in this Plan pursuant to the terms of the
first two paragraphs of this Section 3, the benefits described in Appendix C are
in addition to any benefits they earn under the remaining portions of this Plan
document.



--------------------------------------------------------------------------------

2. The following paragraph is added to the end of Section 5 of the Plan, Benefit
Amount:

Notwithstanding the above in this Section 5 of the Plan, Canadian Plan
Participants are entitled to the benefits as described in Appendix C hereto. In
addition, Paul Hough and Victor Langley receive any benefits they previously
accrued under this Plan. Canadian Plan Participants who are not participants in
this Plan pursuant to the terms of the first two paragraphs of this Section 3
shall not earn or receive benefits described in any portions of this Plan
document other than Appendix C.

3. The following is added to the end of the Plan as Appendix C, BENEFITS FOR
CANADIAN PLAN PARTICIPANTS:

APPENDIX C

BENEFITS FOR CANADIAN PLAN PARTICIPANTS

To the extent that, due to its insolvency or other financial or legal
impediment, Univar Canada Ltd. cannot and does not pay a Canadian Plan
Participant a benefit payment that is due and owing to the Canadian Plan
Participant under the Canadian Plan, such payment shall be made under this Plan
on or as soon as practicable after such payment would have been made by Univar
Canada Ltd. under the Canadian Plan. Payment shall be made in Canadian dollars
or, at the election of the Administrative Committee, in U.S. dollars. If payment
is made in U.S. dollars, the amount of such payment shall be determined by
converting the Canadian payment amount to U.S. dollars using the Canadian/U.S.
dollar exchange rate offered at the principal bank used by the employer paying
the benefit on the business day immediately preceding the date the payment is
made. The Canadian Plan shall comply with Code Section 409A with respect to the
payment of benefits that are subject to 409A (e.g., not grandfathered out of
409A). Any benefit payments required to be made under this Appendix C shall be
made by the employer that last employed the participant prior to his or her
retirement from the Company and its affiliates, or from the appropriate rabbi
trust. For example, should Patrick Tole retire from Univar, Inc., any payments
required to be made to Patrick Tole will be made by Univar, Inc. or the rabbi
trust sponsored by Univar Delaware, Inc. Notwithstanding the foregoing, any
payments required to be made to Paul Hough or Victor Langley will be made by
Univar USA Inc. or the rabbi trust sponsored by Univar USA Inc. As provided in
the rabbi trust agreement, no benefits are paid by a rabbi trust while the
sponsor of such trust is insolvent. Assets or a letter of credit sufficient to
cover potential guarantee payments under this Appendix C shall be placed at
least annually in the applicable rabbi trust.

This Third Amendment is executed this 11th day of June, 2007.

 

UNIVAR USA INC. By  

/s/ John R. Yanney

    Its President